Title: To Thomas Jefferson from George Reynolds, 17 March 1804
From: Reynolds, George
To: Jefferson, Thomas


          
            May it Please Your Excellency, 
            Mount Eætna Near Hagers Town, County Washington State of Maryland,March 17th. 1804
          
          At no Period Prior to Your, Excellency’s Administration, have I Presum’d to hope for Success in an Application, for a Tribute long due to me, from my Country for my Personal, Services, during the Revolutionary Contest, Nor, Should I Presume, at this time to Address, your Excellency, on the Present Occasion but feel myself Encourag’d, from the Philanthropy, you have, Observ’d on every Occasion,—If My Situation, Shall be of Such, a Nature, as to Share a Claim, of your Patronage, I Shall not Hestitate to doubt of Obtaining that Proportion, which my Situation, Claim or Merit,—I Commenc’d, an Officer in One of the Jersey Regiments in October 1775, And, March’d to Quebeck in the Winter of 1776. I Continued in the Army untill Feby 1778 when Our Regiments, were Reduc’d & I Enter’d, into the Commissary & Quarter Master Department were I Continued, during the War. Congress, having made no Provision for the Depreciation of Pay in Either Capacity—Consequently for all my Services I Reciv’d no other Emolument of Pay then the Nominal Sum in, Continental Currency, at its Depreciated State & Certificates the former of little Consequence, & the latter I was Compell’d to, dispose of at 3/6 & 4/ in the Pound, to Pay those Debts, which my Enthusiasm, Induc’d me to Contract, in behalf of the Publick at a Period when my Personal Credit, Superceded the Continental Currency. the Sacrifice, made, by the Sale of my Certificates, Involv’d my Real & Personal Property to defray those Especial Contracts; Having thus, become, a Sacrifice I Embrac’d an Assylum, at the Iron Works, Still Embarrass’d with a Remnant of those Publick Engagements And to Provide for the Accomadation of a Family—For 12 years I Continued in this Laborious Employment,—Several, Hundred Pounds during that Period, was Appropriated to Extinguish those, Arrearages,—My Family at Length, Amounted to a Wife, & Seven Children. I Set out, from the State of New York, Intending to Endeavour, to Procure, Some Lands on the Banks of the Ohiho. After Proceeding 250 Miles on my Journey my Wife Departed this Life, this Misfortune with, the Expences that Accrued, Exhausted my Finances & Compell’d me to Desist from Pursuing my Journey. The Iron Works in this Part of Maryland, are (Unfortunately for me) the Property of those Gentlemen who are Oppos’d to the Present Administration Of Course Persons whose Sentiments are Congenial to theirs is Prefer’d, Consequently I Experience a Degree of Persecution, for Advocateing Principals, which, were Impress’d an Early Period of my Life And Notwithstanding, Vassalage & Poverty, has been the Result. I Shall Never Regret as being one Among the Many who Experienc’s—the Consequences of Implicit, faith—Not being Accustom’d, to Hard Labour, & my Eldest Children Daughters, I am Compell’d, to the Necessity of Teaching a Country School, which, is barely Sufficient, to Procure the Necessary’s of Life,—I was born in the year 1757, Serv’d part of my Apprenticeship in Charles Town, So. Carolina, to a Gentleman, who, was Collector of the Port, or Customs—his Death, taken place, I Serv’d In the Mercantile Line, untill the War Commd—I am at Present in a Good State of Health, & would be as Capable, to do any business in the Line in which I have been Accustom’d to as Ever (& Perhaps more so) being at Present of an Age, that Naturally, Supercedes those Impropriety’s which Youth are too frequently Subject to,—Had the Fatility, in my Family, Happen’d 150 Miles either to the East or West from where it did, I Should have had Friends to Apply’d to, for Releif, but in my Present Situation Among Intire Strangers, without Finances, to Enable me to Return or Proceed, & for the Reasons, I have before, Observ’d Prevented from Employment, which, would Enable, me to Provide, for myself & Family, thus Situated I have Ventur’d, to Assume the Priviledge of the Present Address, Not Doubting, but your Excellency, will Digest the Composition as Proceeding from a Person, Overwhelm’d with the Sad Visscissitudes, Incident, to Human Nature,—I shall now furnish your Excellency with a Summary Detail of Facts, the Authenticity of which I have Vouchers, which I Can Produce. My First Commission, as an Ensign in Coll. Maxfeilds Regt. Dated October 1775. I Resign’d, my Commission a 1st Lieut. in February 1778 for the Reasons I before Observ’d, For this 2 years & 4 months Severe Service, I Recd. no other Compensation than the Nominal Sum in Continental Currency. in the Same month of February 1778 I Commenc’d in the Staff Departm and Continued therein, untill the War Terminated, for which Services I Recd. Certificates, for the final Settlement, of Pay and Supplies, which I Prefer’d Selling at the Markett Price to a State of Immediate Bankruptcy,—&ca. And—I have long given up the Idea, of ever Receiving any direct Compensation from Government; Although I must Confess, it Appears an Almost Insupportable Situation, that a Person, Should have Devoted 8 years of the Prime of Life in Actual Service, & not even, to Receive any Part of those Acquisitions, of Pay, or Land, which, others, of his Colleagues, did, Realy Appears Extremely Hard Indeed—but Still, as Great, a Grievance,—Sacrificeing, Real & Personal Property together, with 12 years Vassalage, Excluded from Society in the Mountains, to Pay Arrearages, of those Debts, which were Contracted for & in behalf of the United States,—that an Individual, must, Experience, all the Comcomitant, Effects, of Poverty, for Virtuosly, Serving a Nation of People, the most Wealthy & the most Independant, of any in the Known, World, is destitute of any Precident I have any Knowledge of—this is the first Attempt I have made to Solicit Releif, & I may Say it will be the last, on this Subject directly or Indirectly. I shall therefore Humbly Submit, to your Excellencys Superior, Talents, to Determine, the Merits of my present Remonstrance, the Issue of which, I shall Cheerfully Acquiesce to.—Thus far, I have Conceiv’d to be my duty Should the Mode be Indecorus, I doubt not but your Excellency will Pardon, the Digression—dispairing of any direct Relief from Goverment, I should be Perfectly Reconciled to an Indirect Tribute through the Medium of your Excellency, by any Appointment, in the Service of my Country, at any Station or Situation between the Banks of the Ohiho & the Hudson, In my present Situation, I am Prohibited from Visiting the City of Washington, as the Uncertainty of Success, might Still furthure Embarrass me,—Notwithstanding, there is a Number of Members of Congress with whom I was formerly Acquainted with, who in all Probability would be dispos’d to Serve me—I beg leave to Inclose, the Copy’s of two Certificates from two Gentleman, whom you no Doubt have Knowledge of—Necessity will Compell me to remain in my Present Situation, untill I am Releiv’d through some Medium—
          I am with every Sentiment of Respect for the Perpetuation of your Excellencys Administration yr. Obed. Hble Servt
          
            Geo. Reynolds 
          
        